Citation Nr: 1214262	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for keloid of the left ear.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for post traumatic sciatic neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an effective date earlier than October 9, 2007, for the grant of service connection for post traumatic stress disorder (PTSD).

7.  Entitlement to an effective date earlier than March 26, 2009, for the grant of service connection for adenocarcinoma of the prostate.

8.  Entitlement to a compensable rating for a left hip fragment wound scar.

9.  Entitlement to service connection for an elevated white blood cell count, secondary to service-connected prostate adenocarcinoma.  

10.  Entitlement to service connection for constipation, secondary to service-connected prostate adenocarcinoma.

11.  Entitlement to service connection for rectal bleeding, secondary to service-connected prostate adenocarcinoma.

12.  Entitlement to service connection for anemia, to include as secondary to service-connected prostate adenocarcinoma.

13.  Entitlement to service connection for benign prostatic hypertrophy with erectile dysfunction.

14.  Entitlement to service connection for a sleep disorder, secondary to service-connected PTSD.

15.  Entitlement to service connection for a back disability.

16.  Entitlement to service connection for bilateral hip disabilities.

17.  Entitlement to service connection for bilateral knee disabilities.

18.  Entitlement to service connection for bilateral ankle disabilities.

19.  Entitlement to service connection for bilateral foot disabilities.

20.  Entitlement to an initial rating in excess of 10 percent for PTSD.

21.  Entitlement to a total disability rating due to individual unemployability (TDIU).  
[The Veteran's appeal as to a waiver of overpayment in the amount of $16, 573.47 will be addressed in a separate Board decision under docket number 09-12 173].


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008, April 2009 and February 2010 rating decisions of the ROs in Philadelphia, Pennsylvania and Columbia, South Carolina, which granted service connection for PTSD and prostate adenocarcinoma, assigning the above effective dates and initial ratings, and denied the remaining claims.  The Veteran relocated during his appeal and his claims are now being addressed by the RO in Columbia, South Carolina.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The RO processed the Veteran's claim for service connection for a bilateral foot disability as one for service connection for the right foot (as claimed as problems with weight bearing).  During his testimony before the undersigned, the Veteran characterized the issue as concerning both feet, not just the right.  The Board has recharacterized the issue to cover the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Evidence has been received subsequent to the final consideration of the claims by the RO.  This evidence consists of updated VA treatment records through April 2011.  The additional VA treatment records are either not relevant or duplicative of evidence already considered by the RO.  As such, the file need not be returned to the RO for initial consideration.  See 38 C.F.R. § 19.37 (2011).

The Veteran testified before the undersigned at a December 2011 videoconference hearing.  A transcript has been associated with the file.

The issues of an initial rating in excess of 10 percent for PTSD, service connection for anemia, benign prostatic hypertrophy with erectile dysfunction, a sleep disability, low back, bilateral hip, bilateral knee, bilateral ankle and bilateral foot disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has withdrawn his appeal seeking service connection for a keloid of the left ear, an eye disability, post traumatic sciatic neuropathy of the bilateral lower extremities, bilateral hearing loss and tinnitus.

2.  The Veteran did not separate from service for a physical disability.

3.  The Veteran's original claim for service connection for PTSD was received on October 9, 2007.

4.  The Veteran's original claim for service connection for prostate cancer was received on March 26, 2009.

5.  The Veteran's left hip fragment wound scar has resolved completely and has no current manifestations.

6.  Elevated white blood cell count or leukopenia (low white blood cell count) is not a "disability" for VA compensation purposes.

7.  The Veteran does not have a diagnosis of any form of leukemia.

8.  Constipation and rectal bleeding are symptoms, not disabilities, for which service connection may be not awarded.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issues of service connection for a keloid of the left ear, an eye disability, post traumatic sciatic neuropathy of the bilateral lower extremities, bilateral hearing loss and tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for an effective date earlier than October 9, 2007, for service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R.  § 3.400 (2011).

3.  The criteria for an effective date earlier than March 26, 2009, for service connection for prostate cancer are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

4.  The criteria for a compensable evaluation for left hip fragment wound scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

5.  A disability characterized by elevated or low white blood cell count was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

6.  A disability characterized by constipation was not incurred in or aggravated by active service and was not caused or aggravated by service-connected adenocarcinoma of the prostate.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

7.  A disability characterized by rectal bleeding was not incurred in or aggravated by active service and was not caused or aggravated by service-connected adenocarcinoma of the prostate.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeals

During his hearing before the undersigned, the Veteran withdrew his appeals for service connection for a keloid of the left ear, an eye disability, post traumatic sciatic neuropathy of the bilateral lower extremities, bilateral hearing loss and tinnitus.  VA regulation provides for the withdrawal of an appeal to the Board on the record at a hearing.  See 38 C.F.R. § 20.204(b) (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

As of December 2011, the Board had not yet issued a final decision on this case; therefore the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2011).

Because the Veteran clearly withdrew his appeals for service connection for a keloid of the left ear, an eye disability, post traumatic sciatic neuropathy of the bilateral lower extremities, bilateral hearing loss and tinnitus on the record at his December 2011 hearing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).

II. Earlier Effective Dates

The Veteran contends that he should receive effective dates for the grants of service connection for PTSD and prostate cancer prior to October 9, 2007, and March 26, 2009, respectively.  For the reasons that follow, the Board finds that no claim for PTSD was received prior to October 9, 2007, or prior to March 26, 2009, for prostate cancer.  The Board concludes that earlier effective dates are not warranted.  

The effective date of an award of service connection based on a claim received more than one year after a claimant's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R.  § 3.400.  The Board notes that the Veteran did not separate from service for a physical disability.  The Board concludes that 10 U.S.C.A. § 1218 is not applicable.  See McGee v. Peake, 511 F.3d 1352, 1358 (Fed. Cir. 2008).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Board considers first the Veteran's PTSD claim.  The first question is whether a claim for service connection for PTSD was received by VA prior to October 9, 2007.  The Board finds that it was not.

The pertinent facts in this case are that the Veteran filed an original application for compensation on October 9, 2007, in which he claimed entitlement to service connection for PTSD.  He indicated on the form that he had been diagnosed with the disorder in 2005.  Based on the October 9, 2007, claim, service connection was granted in March 2008, effective October 9, 2007.  The statement received on October 9, 2007, references a previous September 27, 2007, letter which claimed service connection for eleven conditions.  

This letter, which was stamped received by VA on October 1, 2007, makes no mention of PTSD or any other psychiatric disability, providing evidence against this claim.

During testimony before the undersigned, the Veteran and his spouse discussed a representative and going back and forth getting a diagnosis in 2003.  The Veteran and his spouse did not state that a claim had been made prior to October 9, 2007.  They confirmed that they had no record of a claim earlier than October 9, 2007.

Prior to October 9, 2007, the Veteran had never filed a service connection claim for PTSD or any other psychiatric disability.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  There is no provision in the law for awarding an earlier effective date based on the assertion that the disability existed before the veteran filed the claim.  The fact that VA has granted service connection for the Veteran's PTSD, many years after the Veteran's service or diagnosis is irrelevant.  An exception in increased-rating claims allows for an effective date earlier than the date of claim by up to one year, but this does not apply to claims for service connection.  Ross v. Peake, 21 Vet. App. 528, 533 (2008).  The record does not include any communication from the Veteran or a representative received prior to October 9, 2007, that may reasonably be construed as an indication he was seeking service connection for PTSD.  

During his hearing before the undersigned, the Veteran and his spouse were unable to identify any claim received by VA prior to October 9, 2007.  The Board concludes that an effective date earlier than October 9, 2007, for service connection for PTSD is not warranted.  See 38 C.F.R. § 3.400.

The Board turns to the prostate cancer claim.  During his hearing before the undersigned, the Veteran and his spouse offered no evidence regarding this issue.  The Veteran filed a claim for benign prostatic hypertrophy with erectile dysfunction in October 2007.  Following denial, he perfected an appeal of that issue with a January 2009 Form 9.  Claims based on separate and distinctly diagnosed diseases or injuries must be considered separate and distinct claims.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  All of the Veteran's submissions up to that date had been directed to the previous diagnosis of benign prostatic hypertrophy.  

In February 2009, the Veteran was diagnosed with prostate cancer.  He filed a statement, received by VA on March 26, 2009, claiming that he had a new diagnosis of prostate cancer for which he sought benefits.  The Veteran's claim was granted based on a presumption of service connection for herbicide exposed veterans.  See 38 C.F.R. § 3.309.  Even in situations of grant based on presumptive service connection, the effective date is awarded based on the later of the date entitlement arose or the date of receipt of claim.  See 38 C.F.R. § 3.400.  

In light of the foregoing, the Board finds that entitlement arose in February 2009 and that the first claim for service connection for prostate cancer was received by VA on March 26, 2009.  The Board concludes that an effective date earlier than March 26, 2009, for service connection for prostate cancer is not warranted.  See 38 C.F.R. § 3.400.

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that the Veteran filed his claim for service connection for PTSD on October 9, 2007, and his claim for service connection for prostate cancer on March 26, 2009, both more than one year after his separation from active service.  In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R.  § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).

As such, the Board finds that the preponderance of the evidence is against the Veteran's earlier effective date claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Rating

The Veteran contends that he is entitled to a compensable rating for his left hip fragment wound scar.  For the reasons that follow, the Board finds that the scar no longer exists.  The Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008.  The Veteran's claim was received in October 2007.  A claimant may request reevaluation under these criteria.  The Veteran has not done so.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered under the criteria effective as of the date of his claim in October 2007.

The ratings schedule addresses scars in Diagnostic Codes 7800 to 7805.  See 38 C.F.R. § 4.118 (2008).  Diagnostic Code 7800 rates scars of the head face or neck.  Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep or that cause limited motion, and cover an area of at least 6 square inches (39 square cm.) warrant a compensable evaluation.  According to Diagnostic Code 7802, scars other than on the head, face, or neck, that are superficial and do not cause limited motion, and cover an area of at least 144 square inches (929 square cm.) warrant a compensable evaluation.  A scar that is superficial and unstable warrants the assignment of a maximum 10 percent rating.  Id., at Diagnostic Code 7803.  Note 1 to that criteria defines an unstable scar as is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 further provides that a superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7804 further provides that a scar that is superficial and painful on examination warrants the assignment of a 10 percent rating.  Also, Diagnostic Code 7805 provides that other scars (not otherwise considered under the rating schedule) are to be rated on the basis of limitation of function of the affected part.

The Veteran was evaluated at a December 2007 VA examination in connection with this claim.  The examiner indicated that the fragment wound scar could no longer be located.  A large surgical scar was present and due to a left hip replacement surgery occurring in 2003.  No residuals were identified by the Veteran.  

The Veteran offered no details in his statements in support of this claim.  His May 2008 Notice of Disagreement and January 2009 Form 9 statements indicate that the scar caused, aggravated or significantly contributed to his development of back, hip and radiating pain disabilities.  His testimony before the undersigned was similar.  These statements are not responsive to the ratings criteria and do not contradict to the findings of the December 2007 VA examination.  At best, these are statements in support of his service connection claims, discussed below.  

The Veteran's VA treatment records do not mention the fragment wound scar, though the surgical scar is noted.  These records tend to support the December 2007 VA examination report findings. 

The Board finds that the Veteran's left hip fragment wound scar has resolved completely and has no current manifestations.  Thus, the criteria for a compensable rating under Diagnostic Codes 7800 to 7805 are not met.  The Board concludes that a schedular rating is not warranted at any time during the period on appeal. 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's left hip fragment wound scar disability is not inadequate.  According to the evidence above, the scar has essentially resolved and can no longer be located.  The Veteran has offered no specific complaints related to the scar.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran has made no allegations that the left hip fragment wound scar has any effect on his employability.  There is no mention of an effect on employability in his treatment records.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VI. Service Connection

The Veteran contends that he has a variety of disabilities directly as a result of service or service-connected disabilities.  At the present time, the Board will address only the elevated white blood cell count, constipation and rectal bleeding claims.  For the reasons that follow, the Board finds that these are not disabilities for VA compensation purposes.  Service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regardless of the basis of service connection, a current disability is required for a grant of benefits.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  Without a current disability, a service connection claim must be denied.  See McClain v. Nicholson, 21 Vet.App. 319, 321 (2007).  The Board will begin with the elevated white blood cell count claim, before turning to the constipation and rectal bleeding claims. 

VA has found that laboratory results such as high cholesterol are not, in and of themselves, disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The Veteran has had findings of elevated white blood cell counts and leukopenia (low white blood cell counts) at various times.  Both of these results are findings from blood panel counts.  They do not represent disabilities.  See generally 38 C.F.R. § 4.117 (Schedule of Ratings for the Hemic and Lymphatic Systems) (2011).  The Board can only grant service connection for the disabilities causing the abnormal white blood cell counts, but not the counts themselves.  As there is no specific disability to service connect, service connection must be denied.  See McClain.  

The Board also notes that, following a 2010 notice letter regarding updated presumptions of service connection for herbicide exposed veterans, the Veteran has also begun claiming service connection for leukemia.  His reasons for doing so are the same laboratory results just discussed.  

It is not clear that the Veteran understands that leukopenia and leukemia are distinct, with one a laboratory finding and the other a form of cancer.  The record fails to show any diagnosis of leukemia.  The Board finds that this was the same claim as the elevated white blood cell count.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

As to the rectal bleeding and constipation claims, the Veteran and his spouse testified before the undersigned that these were the result of his adenocarcinoma of the prostate and the treatment for the condition.  The Board notes that the Veteran is competent and credible to report the symptoms of constipation and rectal bleeding.  The Veteran is not, however, competent to diagnosis either as a disability.  

The Veteran is presently service-connected for adenocarcinoma of the prostate, rated under Diagnostic Code (DC) 7528.  See 38 C.F.R. § 4.115b (2011).  Under this DC, malignant neoplasms of the genitourinary system are to be assigned a 100 percent rating, and rated based on residuals six months after the cessation of therapeutic procedures for the neoplasm.  Id.  The Veteran's extensive VA treatment records do not reveal that he has any present diagnoses related to either condition.  The Veteran's complaints were made to treating providers, who declined to diagnose him.  The Board concludes that these complaints do not represent current disabilities, but are instead residuals, to be rated as such when the cessation of therapeutic procedures for adenocarcinoma conclude.  Without a current disability of either rectal bleeding or constipation, the Board concludes that service connection is not warranted.  See McClain.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's elevated white blood cell count, constipation or rectal bleeding claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

V. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection, earlier effective dates and an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

As to the claims of service connection for a keloid of the left ear, an eye disability, post traumatic sciatic neuropathy of the bilateral lower extremities, bilateral hearing loss and tinnitus, those claims have been dismissed, as discussed above.  The Board finds that any error related to the duties to notify or assist on those claims are moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As to the claims for earlier effective dates for service connection, these claims have been resolved based on uncontradicted facts of the record.  The Veteran did not separate from service for a physical disability.  See McGee v. Peake, 511 F.3d 1352, 1358 (Fed. Cir. 2008).  As discussed above, the Board has found that the currently assigned effective dates were based on the first received claims for service connection for PTSD and prostate cancer.  No amount of notice or assistance can alter the outcome of these cases.  The Board finds that any error related to the duties to notify or assist on those claims are moot.  See id.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  Prior to initial adjudication of the Veteran's increased rating claim, a letter dated in November 2007 fully satisfied the duty to notify provisions for the Quartuccio elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  An October 2008 provided corrective notice.  Although this letter was not sent prior to initial adjudication of the Veteran's increased rating claim, this was not prejudicial to him, since he was subsequently provided adequate notice in October 2008, he was provided an opportunity to respond with additional argument and evidence and the claim was readjudicated and a statement of the case (SSOC) was provided to the Veteran in November 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's service connection claims, a November 2007 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration (SSA) records are not of record along with private treatment records from Dr. V. and Drs. C. and T.  The Board finds that these records have no relevance to the outcome of the issues decided above.  

First, these records cannot change the filing dates for the effective claims.  

Second, the Veteran has not indicated that he has had any treatment for the left hip fragment wound scar.  He has not identified any symptoms relating to it.  On direct examination, the scar could not be located.  The Veteran's records requests show that he reported treatment for pain, injections, back, hips, stress and PT, but there is no pain associated with the service-connected scar.  The Veteran's VA treatment records show that the hips carry diagnoses of arthritis and he underwent a left hip total replacement in 2003 following a motor vehicle accident.  The Board finds that the Veteran's records requests do not pertain to the scar issue.  

Finally, the service connection claims decided above were decided because the claimed problems are not disabilities.  No amount of additional records will alter the outcome.  The Board finds that the duty to assist would not result in the development of evidence favorable to any of the decided issues.  The Board concludes that the duty to assist in obtaining records is satisfied.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran an appropriate VA examination in December 2007.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left hip fragment wound scar since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

As to the Veteran's many service connection claims, he was not afforded a VA examination for the elevate white blood cell count, constipation or rectal bleeding claims.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board finds that a VA examination is not warranted for the elevated white blood cell count claim.  As discussed, service connection cannot be granted for this condition.  As to the constipation and rectal bleeding claims, the Veteran complained of these symptoms directly to his medical care providers who considered the complaints and declined to diagnose him with disabilities creating these symptoms.  Without a current disability, service connection cannot be granted.  These appear to be symptoms related to treatment for prostate adenocarcinoma and will be rated as residuals when therapeutic procedures end for the neoplasm.  The first McLendon element is not satisfied.  Further development and additional efforts to assist the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

The appeals for service connection for a keloid of the left ear, an eye disability, post traumatic sciatic neuropathy of the bilateral lower extremities, bilateral hearing loss and tinnitus are dismissed.

Entitlement to an effective date earlier than October 9, 2007, for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than March 26, 2009, for the grant of service connection for adenocarcinoma of the prostate is denied.

Entitlement to a compensable rating for a left hip fragment wound scar is denied.

Entitlement to service connection for an elevated or low white blood cell count is denied.

Entitlement to service connection for constipation secondary to service-connected prostate adenocarcinoma is denied.

Entitlement to service connection for rectal bleeding secondary to service-connected prostate adenocarcinoma is denied.


REMAND

The Board must remand the remaining claims for additional development.  

The Veteran has made repeated references to his Social Security Administration disability benefits.  The record indicates that he began receiving these benefits in 1996 due to his back disability.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  The RO should request copies of the Veteran's SSA medical records and any determination of benefits made by SSA.

The Veteran has also submitted authorized release forms so that VA may obtain private treatment records on his behalf.  The Veteran requested that the RO obtain records from Dr. V., at Ambulatory Surgery, and from Drs. C. and T. from the York Hospital in December 2007.  The RO did nothing to obtain these records.  The Board must remand to obtain records from these providers.  The Board notes that the forms submitted by the Veteran have expired, so the RO must request that the Veteran complete new forms.

Beyond the above, the undersigned asks the Veteran to obtain these records himself in order to expedite his case, as the Veteran will more than likely do a better job locating and obtaining records regarding his own treatment.  It would also help the RO in the adjudication of his case. 

The Board observes that the appellant has been receiving treatment from VA on an ongoing basis.  The records on file reflect treatment only through April 2011.  To correctly assess the Veteran's current disabilities, all records of treatment from April 2011 to the present must be considered.  Therefore, those records must be obtained for the file.

The Board must remand the Veteran's service connection for anemia and benign prostatic hypertrophy with erectile dysfunction claim for a VA examination.  The Veteran's VA treatment records show that the Veteran had anemia and benign prostatic hypertrophy with erectile dysfunction since at least 2006, three years prior to the diagnosis of prostate adenocarcinoma.  A January 2011 primary care note indicates that the anemia's etiology was unclear and was possibly the result of low testosterone.  A separate note indicates that the Veteran has low testosterone as a result of the hormone therapy for his prostate adenocarcinoma.  While the anemia long predated the hormone therapy, the evidence suggests that an aggravation relationship may exist between the Veteran's anemia and the effects of his prostate carcinoma treatment.  

Similarly, the Veteran's January 2011 VA treatment records indicate that he has had no erections since beginning x-ray and hormone therapy for the carcinoma.  A January 2011 urology note states that the erectile dysfunction was likely exacerbated by the prostate carcinoma therapies.  The Board notes, however, that the author of the note was a medical student and that full review of the Veteran's history was not indicated.  The Board concludes that remand is necessary for a VA examination to determine whether the Veteran's anemia or benign prostatic hypertrophy with erectile dysfunction was aggravated by his service-connected prostate adenocarcinoma.  

The Veteran and his spouse argue that he has a sleep disorder that is the result of his service-connected PTSD.  The Board notes that the argument takes two forms, first that the sleep disorder is part and parcel of the PTSD disability and second, that it is distinct from the PTSD.  

To the extent that the sleep disorder is part of PTSD symptomatology, that will be addressed below.  The Veteran's VA treatment records show that he has been diagnosed with tracheobronchomalacia and obstructive sleep apnea.  These diagnoses were considered the result of past cocaine and alcohol abuse.  The problems were not evaluated to determine whether the PTSD worsened the symptoms of either the tracheobronchomalacia or obstructive sleep apnea.  As the sleep disability must be remanded for additional records, the Board takes the opportunity to also obtain a VA examination for a medical opinion as to whether the Veteran's tracheobronchomalacia and obstructive sleep apnea were aggravated beyond the natural course of such conditions by his service-connected PTSD.

During the Veteran's hearing before the undersigned, the Veteran's spouse testified that the Veteran's PTSD had worsened in the last year.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the evidence suggest an increase in symptomatology since the Veteran's last VA examination for PTSD, the Board finds that an additional evaluation would be helpful in resolving the issue raised by the instant appeal.  The Board notes that the Veteran bears a separate, non service-connected diagnosis of a major depressive disorder, severe, with psychotic features.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As this claim must be remanded regardless, the Board takes the opportunity to obtain an opinion which differentiates the symptoms of the Veteran's PTSD from the major depressive disorder.

The Board finds that further development is needed regarding the Veteran's claim for TDIU.  While the Veteran is already at a 100 percent schedular rating, pursuit of TDIU apart from his adenocarcinoma rating may result in entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s)(1).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Veteran argues that he is unemployable on two bases, first solely as a result of his PTSD and second, as a result of the aggregate effect of his service-connected disabilities excluding the prostate adenocarcinoma.  At present, the Veteran is service-connected only for PTSD, prostate adenocarcinoma and a left hip fragment wound scar.  Considering that the left hip scar no longer exists and excluding the carcinoma, the Board will only order development as to whether the PTSD renders the Veteran unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration (SSA) records pertinent to the appellant's claim for Social Security disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

2.  Send a letter to the Veteran requesting that he complete new authorized release forms for Dr. V. and Drs. C. and T.  Should the Veteran return the completed forms, the RO must make attempts to obtain the records from those medical care providers.  All such attempts and responses shall be recorded in the claims file.  The Veteran should attempt to obtain these records himself.  

3.  Obtain the Veteran's VA treatment records for treatment concerning PTSD, benign prostatic hypertrophy with erectile dysfunction, a sleep disorder, back, bilateral hip, bilateral knee, bilateral ankle and bilateral feet disabilities from April 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

4.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (a 50 percent or greater probability) that:

i)	the Veteran's service-connected prostate adenocarcinoma has increased the severity of the Veteran's a) anemia or b) benign prostatic hypertrophy or c) erectile dysfunction beyond that of the natural progression of such condition.  

ii)	the Veteran's tracheobronchomalacia or obstructive sleep apnea (if they exist) have been aggravated beyond the natural progression of such condition by his service-connected PTSD.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD disability.  Sufficient evaluations should be scheduled to evaluate the Veteran's PTSD symptomatology, to include whether it is at least as likely as not (a 50 percent or greater probability) that his service-connected disability renders him unable to secure and follow a substantially gainful occupation.  The examiner should also differentiate, to the extent possible, between those symptoms are at least as likely as not the result of his PTSD and those which are the result of non service-connected psychiatric disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

6.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


